Oo DDN HH Se WY NY

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:21-cv-01079-SMB Document 26 Filed 08/13/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Rong Zhang, Xiaodan Wang, and Chon ;

Shen Raphanella, individually and on behalf Be Aer eee

of all others similarly situated,

AFFIDAVIT OF SERVICE
Plaintiffs,

V.

Voice of Guo Media, Inc., GTV Media
Group, Inc., Saraca Media Group Inc., Rule
of Law Foundation III, Inc., Rule of Law
Society IV Inc., Sara Wei a/k/a Lihong Wei
Lafrenz, and Wengui Guo a/k/a Miles Guo
a/k/a Ho Wan Kwok a/k/a Miles Kwok a/k/a
Nan Wu a/k/a Haoyun Guo.

Defendants.

 

 

 

 

STATE OF NEW YORK

Nee et

SS.:
COUNTY OF NEW YORK )

TRACY NOLAN, being duly sworn deposes and says:

I am over the age of eighteen years and am not a party to this action. I am employed by
Lynch Daskal Emery LLP, attorneys for the Plaintiffs in this action.

As authorized by this Court’s August 5, 2021 Order (ECF No. 24 in this action), on
August 12, 2021, at about 5:39 pm EST, I served true and correct pdf copies of the
SUMMONS IN A CIVIL ACTION (ECF No. 4-5 in this action), CLASS ACTION

 
Oo Aa aI WN mH fF WY NN

NO vO NO HN WN WN WN WN NY HK HK HH eB Be Be ee
Con DB mH BP WW NY KK OD CO Cena HB A HP WH NY KK O&O

 

 

Case 2:21-cv-01079-SMB Document 26 Filed 08/13/21 Page 2 of 2

COMPLAINT (ECF No. 1), CIVIL COVER SHEET (ECF No. 1-1), ORDER dated June
23, 2021 (ECF No. 5), ORDER dated June 23, 2021 (ECF No. 6), and ORDER dated
August 5, 2021 (ECF No. 24) upon Defendant Sara Wei a/k/a Lihong Wei Lafrenz by
sending a direct message the aforementioned documents to the Discord account
“@Sara#0821”, as authorized by Order dated August 5, 2021 (ECF No. 24).

Attached as Exhibit | is a screenshot of the direct message conversation effectuating

cow” en

TRACY\NOLAN

Sworn to before me this
|i 1, day of August, 2021

Pa MM

Notary Public

 

ERIC NM ZISK
Notary Public - State of New York
No. 02216390109
Qualified in Kings County
My Comm. Expires Apr. 8, 2023

 

 

 

{81147

 
